DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment filed 06/16/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: there was no support in the originally filed disclosure of the receiver and slot being a unitary part of the outer shell.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 

Claims 22, 24, 33 and the claims that depend therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There was no support in the originally filed disclosure, including the drawings, for the teaching that the slot of the receiver is a unitary part of the outer shell. Applicant references Figure 5 as the disclosure for the receiver and slot being unitary with the outer shell, Figure 5 does not illustrate the slot or the receiver being unitary with the outer shell.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 and 4 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitation “a brim extending forward from the front side to shield the user’s eyes from sunlight or falling debris” should include the language “configured to”, “adapted to”, “sized to”, “dimensioned to”, or other similar language to avoid claiming a human body.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 25 and 26 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitation “a brim extending outwardly from the front side to shield the user’s eyes from sunlight or falling debris” should include the language “configured to”, “adapted to”, “sized to”, “dimensioned to”, or other similar language to avoid claiming a human body.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 13 and 21-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bielefeld et al. (US 2002/0116749).
In regard to claims 1, 4, 13, 22, 24, 25, 26 and 30, Bielefeld et al. teaches a safety helmet (hard hat: 10), comprising: an outer shell (shell: 12) adapted to be worn by a user (see helmet in figures 4-6), the outer shell (12) having a front side, a rear side, and a brim extending forward or outwardly or away from the front side, in a generally forward direction, to shield the user's eyes from sunlight or falling debris (see figures 4-6 illustrating front, back, and brim), wherein the outer shell (12) is reversible such that one of the front side or the rear side is oriented above a face of the user when the outer shell is worn by the user (sufficient structure, capable of being worn reversed as desired), and wherein the brim is configured to be disposed above the face of the user when the outer shell is worn by the user with the front side being oriented above the face of the user (see figures 5 brim can be worn above face); a front receptacle (sockets: 20a or 20d) extending upwardly along/on the front side of the outer shell above the brim (see figures 4-7); a rear receptacle (sockets: 20b or 20c) disposed on the rear side of the outer shell (see figures 4 and 5), wherein the front receptacle (20a/20d) and the rear receptacle (20b/20c) are of identical construction (20a-d are key sockets to receive keys 18a-18d); and a first accessory device (one of keys: 18a-18d) having a mating receptacle formed thereon (paragraph 0033 and 0035), the mating receptacle being selectively engageable/releasably mountable with each of the front receptacle or the rear receptacle such that the accessory device is releasably mountable onto each of the front receptacle and the rear 
  
 	In regard to claims 2 and 5, Bielefeld et al. teaches wherein the front receptacle (20a or 20d) includes a receiver slot flanked by raised walls and including a stop (see figures 1B and 1C, detailing raised side walls and top stop), wherein the accessory device (18) includes a clip, and wherein the receiver slot aligns the accessory device therein (see figures 1B, 1C), the raised walls retain the accessory device there between, and the stop engages the clip to releasably mount the accessory device in the front receptacle (figures 1B-1C, paragraphs 0033-0035).  

 	In regard to claims 21 and 23, Bielefeld et al. teaches wherein the front receptacle (20a/20d) includes a receiver slot flanked by raised walls and including a protruding nub (see side walls and protruding nub of top cutout corners: figure 1B), wherein the accessory device (18) includes a clip (see figure 9), and wherein the receiver slot aligns the accessory device therein (see figures 1B and 1C: paragraphs 0033-0035), the raised walls retain the accessory device there between (see figures 1B and 1C), and the protruding nub engages the clip to 
 
 	In regards to claims 27 and 30, Bielefeld et al. teaches wherein the front receptacle (20a/ 20d) includes a slot configured to receive a portion of the accessory device to mount the accessory device to the front receptacle (see slot and key received therein, figures 1B-1C and paragraphs 0033 and 0035).  

 	In regard to claims 28 and 31, Bielefeld et al. teaches wherein: the front receptacle (20a/20d) includes a first sidewall (see side wall: figure 1B); the accessory device (18) includes a bracket (see figure 9); and the bracket is retained by the first sidewall to mount the accessory device to the front receptacle (see figures 1B and 1C).  

 	In regard to claims 29 and 32, Bielefeld et al. teaches wherein: the front receptacle (20a/20d) includes a second sidewall (sidewall on other side of slot: figure 1B)); and the bracket is retained by the first sidewall and the second sidewall (see figure 9 detailing bracket and bracket held between sidewalls within slot in figures 1B and 1C).  
 
 	In regard to claim 34, Bielefeld et al. teaches further comprising: a second accessory device (another of 18) having a second mating receptacle formed thereon (see figure 9), the second accessory device being releasably mountable onto each of the front receptacle or the rear receptacle of the outer shell (see figure 1B and 1C and paragraph 0033 and 0035); wherein the front receptacle (20a/20d) includes an additional slot configured to receive a portion of the first accessory device to mount the accessory device to the front receptacle (see figure 1B having upper slot on top surface as the second slot and the fist slot being the opening to the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bielefeld et al. (US 2002/0116749) in view of Silva et al. (US 10,743,499).
Bielefeld et al. teaches a molded safety helmet as described above in claims 1 and 4 (paragraph 0033). However, Bielefeld et al. fails to specify the material of the molded safety helmet. 
 	In regard to claims 3 and 6, Silva et al. teaches that it is known to manufacture safety helmets out of a molded plastic material (see column 2, lines 17-25). 
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the molded safety helmet of Bielefeld et al. to be constructed in a plastic material as taught by Silva et al., since the safety helmet of Bielefeld et al. provided in a plastic material would provide a helmet that can be formed by molded and when formed provides rigid protection to the user’s head.

Response to Arguments
Applicant’s arguments with respect to claim(s) 07/19/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Teetzel et al. (US 2019/0107247) is of particular relevance to the claimed invention teaching a helmet with identical front and back receptacles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732